Exhibit 10.8



--------------------------------------------------------------------------------



TM2500 SUPPLY AND DISTRIBUTION AGREEMENT
dated as of July 31, 2019
between
GENERAL ELECTRIC COMPANY, acting through its GE Power’s Gas Power Systems
business unit
and
BAKER HUGHES, A GE COMPANY, LLC

--------------------------------------------------------------------------------

    













--------------------------------------------------------------------------------


TABLE OF CONTENTS
    
Page


    
Article I
DEFINITIONS
1


Section 1.01
Certain Defined Terms
1


Article II
TERM AND TERMINATION
7


Section 2.01
Term
7


Section 2.02
Termination Events
7


Section 2.03
Effect of Termination or Expiration of the Term
9


Section 2.04
Survival
9


Article III
SCOPE OF SUPPLY
9


Article IV
EXCLUSIVITY
9


Section 4.01
Exclusive Distribution
9


Section 4.02
Exclusive Supply
10


Section 4.03
Termination of Exclusivity
11


Article V
PURCHASE ORDERS
12


Section 5.01
Outstanding POs at Closing
12


Section 5.02
PO Contents
12


Section 5.03
Modifications and Scheduling POs
13


Section 5.04
Acceptance of POs
13


Article VI
TERMS & CONDITIONS OF PURCHASE
14


Section 6.01
Terms & Conditions of Purchase
14


Article VII
OTHER AGREEMENTS
14


Section 7.01
Support
14


Section 7.02
No Discrimination
15


Section 7.03
Sales Referrals
15


Section 7.04
Product Quality Requirements
15


Section 7.05
Project Execution Management
15


Section 7.06
List of Auxiliary Component Suppliers
15


Section 7.07
Branding of Product
15


Article VIII
ALLOCATION OF LIABILITY
15


Article IX
PRICING, PAYMENT TERMS AND INVOICING
16


Section 9.01
Pricing and Payment Terms
16


Section 9.02
Invoicing
16


Section 9.03
Taxes
16


Article X
RIGHT OF FIRST OFFER
17


Article XI
INTELLECTUAL PROPERTY AND TECHNOLOGY
17


Section 11.01
Intellectual Property
17


Section 11.02
Access and Training
19


Section 11.03
IP Indemnification
20


Article XII
GENERAL PROVISIONS
21


Section 12.01
Authority
21


Section 12.02
Notices
21


Section 12.03
Entire Agreement, Waiver and Modification
22





i





--------------------------------------------------------------------------------

TABLE OF CONTENTS
    
Page


Section 12.04
No Third Party Beneficiaries
22


Section 12.05
Compliance with Laws and Regulations
22


Section 12.06
Governing Law; Dispute Resolution
23


Section 12.07
Confidentiality
23


Section 12.08
Counterparts; Electronic Transmission of Signatures
24


Section 12.09
Assignment
24


Section 12.10
Rules of Construction
24


Section 12.11
Non-Recourse
25


Section 12.12
Audit
25


Section 12.13
Independent Contractors
25


Section 12.14
Non-Compete
25







APPENDICES
APPENDIX 1
Scope of Supply
APPENDIX 2
Pricing
APPENDIX 3
Seller Standard Terms
APPENDIX 4
Required Drawings and Documentation
APPENDIX 5
Auxiliary Components





SCHEDULES
SCHEDULE 4.01(a)
Exceptions to Distribution Exclusivity
SCHEDULE 7.04
Product Quality Requirements

    










ii





--------------------------------------------------------------------------------






TM2500 SUPPLY AND DISTRIBUTION AGREEMENT
This TM2500 Supply and Distribution Agreement, dated as of July 31, 2019 (the
“Effective Date”) (as amended, modified or supplemented from time to time in
accordance with its terms, this “Agreement”), is made by and between General
Electric Company, a New York corporation (“GE”), acting through its GE Power’s
Gas Power Systems business (“Seller”), and Baker Hughes, a GE company, LLC, a
Delaware limited liability company (“BHGE” or “Buyer”).
RECITALS
WHEREAS, the Parties desire for Buyer to purchase the Product during the Term
and Spare Parts and Services until the earlier of the end of the Term or the
Closing Date (as defined in the Transaction Agreement), in each case, from
Seller and the Parties desire that this Agreement and any POs issued in
accordance with the terms of this Agreement establish the exclusive terms and
conditions as to the transactions for the Product, Spare Parts and Services.
NOW, THEREFORE, in consideration of the foregoing and the mutual agreements
contained herein, the Parties hereby agree as follows:

Article I

DEFINITIONS

Section 1.01    Certain Defined Terms. The following capitalized terms used in
this Agreement shall have the meanings set forth below:
“A&R IPXL” means that certain Amended and Restated Intellectual Property Cross
License Agreement between BHGE and GE dated as of November 13, 2018 (as amended,
modified or supplemented from time to time in accordance with the terms
thereof).
“Affiliate” shall mean, with respect to any Person, any other Person directly or
indirectly Controlling, Controlled by, or under common Control with such other
Person. For purposes of this Agreement, neither BHGE nor any of its Affiliates
nor GE nor any of its Affiliates shall be deemed to be an Affiliate of the
other.
“Agreement” shall have the meaning set forth in the introductory paragraph
hereof.
“BHGE” shall have the meaning set forth in the introductory paragraph hereof.
“Breaching Party” shall have the meaning set forth in ‎Section 2.02(c)(i).
“Business Day” shall mean a day, other than Saturday, Sunday or other day on
which commercial banks in New York, New York are authorized or required by
applicable Law to close.
“Buyer” shall have the meaning set forth in the introductory paragraph hereof.
“Buyer’s Instructions” shall have the meaning set forth in ‎Section 11.03(c).


1


    

--------------------------------------------------------------------------------





“Confidential Information” shall have the meaning set forth in ‎Section
12.07(a).
“Control” or “Controlling” shall mean the possession, direct or indirect, of the
power to direct or cause the direction of the management and policies of a
Person, whether through the ownership of voting securities, by contract, or
otherwise.
“Controlled” shall mean, with respect to any Intellectual Property, the right to
grant a license or sublicense to such Intellectual Property, as provided for
herein without: (a) violating the terms of any agreement or other arrangement
with any third party; (b) requiring any consent, approvals or waivers from any
third party, or any breach or default by the Party being granted any such
license or sublicense being deemed a breach or default affecting the rights of
the Party granting such license or sublicense or (c) requiring the payment of
compensation that is not immaterial to any third party.
“Disclosing Party” shall have the meaning set forth in ‎Section 12.07(a).
“Document Package” shall mean (a) with respect to TM2500s in inventory as of the
date hereof, the engine test certificate, technical bulletin (including service
bulletin) status and any plans to remediate the items noted therein,
preservation records and assembly factory acceptance test (FAT) report, and (b)
with respect to TM2500s not yet manufactured as of the date hereof, the engine
test certificate, lube oil system and any auxiliary test certificates, CO2
system test certificate, confirmation of technical bulletin status, and assembly
factory acceptance test (FAT) report.
“Effective Date” shall have the meaning set forth in the preamble.
“European Economic Area” shall mean Austria, Belgium, Bulgaria, Croatia,
Republic of Cyprus, Czech Republic, Denmark, Estonia, Finland, France, Germany,
Greece, Hungary, Iceland, Ireland, Italy, Latvia, Liechtenstein, Lithuania,
Luxembourg, Malta, Netherlands, Norway, Poland, Portugal, Romania, Slovakia,
Slovenia, Spain, Sweden and the United Kingdom.
“Exclusivity Forecast” shall have the meaning set forth in Section 4.03(b).
“Extended Cure Period” shall have the meaning set forth in ‎Section 2.02(c)(ii).
“Force Majeure” shall mean an event that is objectively outside of the
reasonable control of the impacted Party (or Parties), including fire, flood,
earthquake, hurricane, act of God, war, act of terrorism, prolonged and
unforeseeable unavailability of power or raw materials or supply, or act or
failure of any Governmental Entity.
“Forecasted TM2500s” shall have the meaning set forth in Section 4.03(b).
“GE” shall have the meaning set forth in the introductory paragraph hereof and
excludes GE Aviation and the Affiliates of GE included in the GE Aviation
business unit.
“GE Aviation” shall mean GE’s GE Aviation business unit, including any sub-unit
or division thereof.


2


    

--------------------------------------------------------------------------------





“GE Existing Business Activities” shall have the meaning set forth in the JVCo
LLC Agreement.
“Governmental Entity” shall mean any United States federal, state or local, or
foreign, international or supranational, government, court or tribunal, or
administrative, executive, governmental or regulatory or self-regulatory body,
agency or authority thereof.
“Initial Cure Period” shall have the meaning set forth in ‎Section 2.02(c)(ii).
“Initial Term” shall have the meaning set forth in ‎Section 2.01.
“Intellectual Property” shall mean all of the following, whether protected,
created or arising under the Laws of the United States or any other foreign
jurisdiction, including: (a) patents, patent applications (along with all
patents issuing thereon), statutory invention registrations, divisions,
continuations, continuations-in-part, substitute applications of the foregoing
and any extensions, reissues, restorations and reexaminations thereof, and all
rights therein provided by international treaties or conventions, (b)
copyrights, moral rights, mask work rights and design rights, whether or not
registered, published or unpublished, and registrations and applications for
registration thereof; and all rights therein whether provided by international
treaties or conventions or otherwise, (c) confidential and proprietary
information, including rights relating to know-how or trade secrets, (d) all
other applications and registrations related to any of the intellectual property
rights set forth in the foregoing clauses (a) - (c) above, and (e) intellectual
property rights in Technology. As used in this Agreement, the term “Intellectual
Property” expressly excludes (i) trademarks, service marks, trade names, service
names, domain names, trade dress, logos, and other identifiers of same, all
goodwill associated therewith, and all common law rights, and registrations and
applications for registration thereof, all rights therein provided by
international treaties or conventions, and all reissues, extensions and renewals
of any of the foregoing and (ii) rights arising from or in respect of domain
names, domain name registrations and reservations.
“IPP” shall mean an independent power producer that is generating, producing or
selling power to the grid either under a power sales agreement or arrangement or
as a merchant seller to the spot market.
“JVCo” means Aero Products and Services JV, LLC, a Delaware limited liability
company.
“JVCo LLC Agreement” shall mean the Post-Closing LLC Agreement as such term is
defined in the Transaction Agreement.
“Law” shall mean any United States federal, state, local or non-United States
statute, law, ordinance, regulation, rule, code, order or other requirement or
rule of law, including common law.
“Non-Breaching Party” shall have the meaning set forth in ‎Section 2.02(c)(i).
“Notice of Material Breach” shall have the meaning set forth in ‎Section
2.02(c)(i).


3


    

--------------------------------------------------------------------------------





“Notice of Termination” shall have the meaning set forth in ‎Section
2.02(c)(iii).
“O&G Segment” shall be composed of customers operating in the oil and gas
industry in which the application is one or more of the following oil and gas
activities for mechanical drive or, to the extent provided in the sentence
below, power generation: (a) drilling, evaluation, completion or production; (b)
liquefied natural gas; (c) compression and boosting liquids in upstream,
midstream and downstream; (d) pipeline inspection and pipeline integrity
management; (e) processing in refineries and petrochemical plants (including
fertilizer plants). The Parties acknowledge that the O&G Segment includes the
opportunity to sell the Product, Spare Parts and Services to customers otherwise
within the O&G Segment (pursuant to one of the clauses of the immediately
preceding sentence) where 50% or less of the power generated by such Product (or
the Product to which such Spare Parts or Services correspond) will be dispatched
to the grid, but not where more than 50% of such power generated will be
dispatched to the grid; provided, that the foregoing determination with respect
to the percentage of generated power by the application to the grid shall be
made by the applicable customer at the time of the sale of the applicable
Product, and that determination shall also apply to Spare Parts or Services for
such Product.
“OFS Business” means Buyer’s oilfield services business unit.
“Ordinary Course of Collaboration” means cooperation with, and support of,
Packagers in the ordinary course of Buyer’s business aimed at enabling Packagers
to design package solutions for trailer mounted units, manufacture such packages
and assemble a full gas turbine into the designed packages (provided that, for
the avoidance of doubt, licensing Buyer's packaging technology is deemed in all
cases to be in the ordinary course of Buyer’s business). Such activities may
include, without limitation, engineering support in designing the trailer
mounted package solution, provision of original equipment manufacturer
requirements, provision of technical information relevant to previously
developed configurations of packages and auxiliary systems to be used by the
Packagers to develop its own solution, consulting and training activities.
“Packager” shall have the meaning set forth in ‎Section 4.02(d).
“Party” shall mean Seller and Buyer individually, and, in each case, the legal
entities operating on their behalf and entering into POs hereunder, and further,
in each case, their permitted successors and assigns.
“Person” shall mean an individual, corporation, partnership, joint venture,
association, trust, unincorporated organization, limited liability company or
governmental or other entity.
“PO Modification Agreement” shall have the meaning set forth in ‎Section
5.03(a).
“POs” shall mean purchase orders issued by Buyer or any of its Affiliates to
Seller for the Product, Spare Parts or Services in accordance herewith.
“Power Segment” shall be composed of customers operating primarily outside of
the oil and gas industry and when the application is one or more of the
following activities:


4


    

--------------------------------------------------------------------------------





(i) industrial power generation (i.e., metals, pulp and paper, and waste to
energy), (ii) cogeneration, (iii) combined heat and power, (iv) hybrid power
generation, (v) combined cycle for utility/IPP and (vi) conventional (including
simple cycle power plants) and nuclear power generation for utility/IPP
including cogeneration, combined heat and power and biomass. The Power Segment
includes the opportunity to sell the Product, Spare Parts and Services to
customers that are otherwise within the O&G Segment where more than 50% of the
power generated by such Product (or the Product to which such Spare Parts or
Services correspond) will be dispatched to the grid, but not where 50% or less
of such power generated will be dispatched to the grid, such latter case being
(if to customers otherwise within the O&G Segment) exclusively the O&G Segment;
provided, that the foregoing determination with respect to the percentage of
generated power by the application to the grid shall be made by the applicable
customer at the time of the sale of the applicable Product, and that
determination shall also apply to Spare Parts or Services for such Product;
provided, further, that the Power Segment shall include IPPs.
“Product” or “TM2500” are used interchangeably in this Agreement and shall mean
a trailer-mounted gas turbine generator based on a LM2500 type engine that
consists of several modular trailers.
“Receiving Party” shall have the meaning set forth in ‎Section 12.07(a).
“Regardless of Cause or Action” shall mean (to the maximum extent permitted by
applicable Law), regardless of: cause, fault, default, negligence in any form or
degree, strict or absolute liability, breach of duty (statutory or otherwise) of
any Person, including in each of the foregoing cases of the indemnified Person,
unseaworthiness of any vessel, or any defect in any premises/vessel; for all of
the above, whether pre-existing or not and whether the damages, liabilities, or
claims of any kind result from contract, warranty, indemnity,
tort/extra-contractual or strict liability, quasi contract, Law, or otherwise.
“Representatives” shall mean the applicable Party’s respective directors,
officers, members, employees, representatives, agents, attorneys, consultants,
contractors, accountants, financial advisors and other advisors.
“Section 11.03 Indemnitees” shall have the meaning set forth in ‎Section
11.03(a).
“Seller” shall have the meaning set forth in the introductory paragraph hereof.
“Seller Standard Terms” shall mean the Seller’s terms and conditions for the
Product, Spare Parts and Services attached as Appendix 3, with such amendments,
modifications and supplements thereto as Seller may adopt from time to time, but
solely to the extent such amendments, modifications and supplements are required
by applicable Law or as otherwise agreed to in writing by the Parties.
“Seller TM IP” shall mean all Intellectual Property reading on, or otherwise
incorporated in, any Product (including any packaging therefor) and Spare Parts,
to the extent such Intellectual Property (a) is Controlled as of the Effective
Date by Seller or any of its Affiliates or (b) is created or acquired after the
Effective Date by or on behalf of Seller or any of its Affiliates,


5


    

--------------------------------------------------------------------------------





including developments, modifications, derivative works or improvements to such
Intellectual Property under the foregoing clause (a) created or acquired by or
on behalf of Seller or any of its Affiliates. Seller TM IP does not include any
Intellectual Property owned or controlled by GE Aviation covering or otherwise
embodied in any parts, components, subassembly, packaging or other goods or
services provided by GE Aviation.
“Services” shall mean the provision of installation, commissioning and
aftermarket support services for the TM2500.
“Spare Parts” shall mean all individual parts and assemblies of parts, including
modules, of a TM2500, typically identified by a unique part number, which can be
sold individually or in the aggregate, but without being installed on a TM2500.
“Subsequent Term” shall have the meaning set forth in Section 2.01.
“Subsidiary” shall mean with respect to any Person, another Person, an amount of
the voting securities or other voting ownership interests of which is
sufficient, together with any contractual rights, to elect at least a majority
of its Board of Directors or other governing body (or, if there are no such
voting interests, 50% or more of the equity interests of which) is owned
directly or indirectly by such first Person.
“Surplus TM2500s” shall have the meaning set forth in Section 4.03(b).
“Tax” shall mean any federal, state, provincial, local, foreign or other tax,
import, duty or other governmental charge or assessment or escheat payments, or
deficiencies thereof, including income, alternative, minimum, accumulated
earnings, personal holding company, franchise, capital stock, net worth,
capital, profits, windfall profits, gross receipts, value added, sales, use,
excise, custom duties, transfer, conveyance, mortgage, registration, stamp,
documentary, recording, premium, severance, environmental, real and personal
property, ad valorem, intangibles, rent, occupancy, license, occupational,
employment, unemployment insurance, social security, disability, workers’
compensation, payroll, health care, withholding, estimated or other similar tax
and including all interest and penalties thereon and additions to tax.
“Technical Design” means the technical design for the TM2500 which has been
provided to Buyer prior to the date hereof.
“Technology” shall mean, collectively, all technology, software, hardware, data,
databases, models, designs, formulae, algorithms, procedures, methods,
discoveries, processes, techniques, ideas, know-how, research and development,
tools, materials, specifications, inventions (whether patentable or unpatentable
and whether or not reduced to practice) apparatus, creations, improvements,
works of authorship in any media, confidential, proprietary or non-public
information, and other similar materials, and all recordings, graphs, drawings,
specifications, reports, presentations, analyses, other writings and other
tangible embodiments of the foregoing, in any form, whether or not specifically
listed herein, and all related technology.
“Term” shall have the meaning set forth in Section 2.01.


6


    

--------------------------------------------------------------------------------





“Territory” shall mean anywhere in the world.
“TPS” means the Turbomachinery and Process Solutions business unit of BHGE.
“Transaction Agreement” shall mean that certain Transaction Agreement among
Buyer, GE and JVCo dated as of February 28, 2019.
“Trigger Date” shall have the meaning given to such term in the Transaction
Agreement.

ARTICLE II    

TERM AND TERMINATION

Section 2.01    Term. The term of this Agreement (the “Term”) shall commence on
the date hereof and shall continue until the 60-month anniversary of the date
hereof unless (a) earlier terminated in accordance with Section 2.02 or (b) the
Parties mutually agree to extend it beyond such termination date in writing.
Upon expiration of the Term, the terms of this Agreement shall continue to
govern all POs governed by this Agreement that are entered into between the
Parties prior to such expiration.

Section 2.02    Termination Events.
(a)    Mutual Agreement. This Agreement may be terminated upon the mutual
written agreement of the Parties.
(b)    Bankruptcy; Insolvency. Either Buyer or Seller may terminate this
Agreement immediately by written notice to the other Parties upon the occurrence
of any of the following events: (i) Buyer (in the case of a termination by
Seller) or Seller (in the case of a termination by Buyer) is or becomes
insolvent or unable to pay its debts as they become due within the meaning of
the United States Bankruptcy Code (or any successor statute) or any analogous
foreign statute; (ii) Buyer (in the case of a termination by Seller) or Seller
(in the case of a termination by Buyer) appoints or has appointed a receiver for
all or substantially all of its assets, or makes an assignment for the benefit
of its creditors; (iii) Buyer (in the case of a termination by Seller) or Seller
(in the case of a termination by Buyer) files a voluntary petition under the
United States Bankruptcy Code (or any successor statute) or any analogous
foreign statute; or (iv) Buyer (in the case of a termination by Seller) or
Seller (in the case of a termination by Buyer) has filed against it an
involuntary petition under the United States Bankruptcy Code (or any successor
statute) or any analogous foreign statute, and such petition is not dismissed
within 90 days.
(c)    Material Breach.
(i)    If Buyer or Seller has materially breached this Agreement (the “Breaching
Party”), the other (the “Non-Breaching Party”) shall provide written notice to
the Breaching Party as soon as reasonably practicable after the Non-Breaching
Party becomes aware of the occurrence of such material breach, which notice
shall contain a description of such material breach in reasonable detail (a
“Notice of Material Breach”). The failure or delay of the Non-


7


    

--------------------------------------------------------------------------------





Breaching Party in delivery of a Notice of Material Breach shall not be deemed a
waiver of any rights of such Non-Breaching Party unless and to the extent such
failure or delay materially and adversely affects the Breaching Party’s ability
to cure such material breach.
(ii)    The Breaching Party shall have the automatic right during the 90-day
period following receipt of a Notice of Material Breach to cure such material
breach (the “Initial Cure Period”). Any efforts by the Breaching Party to cure
shall not be deemed an admission that the Breaching Party has committed a
material breach. If the Breaching Party has promptly and diligently taken
reasonable steps to cure but such cure has not been completed within the Initial
Cure Period, then the period to cure shall be extended for a commercially
reasonable time not to exceed a further 30 days to enable such cure to be
completed (the “Extended Cure Period”); provided, however, that the cure period
shall not be extended if, notwithstanding all reasonable efforts, such cure
could not be effected within the Extended Cure Period.
(iii)    If the Breaching Party disputes that a material breach has occurred, or
if a cure is not possible within the Initial Cure Period (or, if applicable, the
Extended Cure Period), then senior management representatives of the Breaching
Party and the Non-Breaching Party shall meet, no later than 15 days following
delivery of written notice from either such Party to the other Party requesting
such meeting, to attempt to resolve such dispute. The Breaching Party and the
Non-Breaching Party agree to use all reasonable efforts to fully resolve the
dispute and to find a cure within the Initial Cure Period (or, if applicable,
the Extended Cure Period). The Breaching Party and the Non-Breaching Party may
extend the duration of such dispute resolution proceedings for such period of
time as may be mutually agreed in writing. If the Parties have not resolved such
dispute by the end of 30 days following the written notice requesting a dispute
resolution meeting of senior management, then the Non-Breaching Party may
terminate this Agreement by delivering written notice to such effect to the
Breaching Party (the “Notice of Termination”), and the Breaching Party shall be
entitled to commence a dispute under the applicable dispute resolution clause
herein to determine if a material breach has occurred and such termination is
permitted pursuant to this ‎Section 2.02(c). Termination shall be without
prejudice to any other rights or remedies to which either Party may be entitled
under this Agreement or applicable Law.
(iv)    If the termination is due to Seller’s material breach, if so specified
by Buyer, upon a Notice of Termination of this Agreement, Seller shall promptly
stop work under any POs outstanding as of such notice date as directed in the
notice.
(v)    If the termination is due to Buyer’s material breach, Seller shall have
the right to promptly stop work under any POs outstanding as of such notice date
and Buyer shall not place further subcontracts/orders in respect of any such
outstanding POs.
(d)    Termination of Supply Exclusivity Without Replacement Agreement. This
Agreement may be terminated as set forth in Section 4.03(a).
(e)    No Other Rights of Termination. This Agreement may not be terminated for
any reason other than as expressly set forth in this ‎Section 2.02.


8


    

--------------------------------------------------------------------------------





(f)    Breaches of POs. The breach of a PO shall not automatically constitute a
material breach of this Agreement; provided, however, that such breach may still
give rise to other relief and may be taken into account in determining whether
Buyer or Seller has materially breached this Agreement. However, Seller may
terminate this Agreement upon notice to Buyer: (i) for material and chronic
breaches of the POs by Buyer that Buyer has not cured within 180 days following
written notice of default from Seller, or (ii) default by Buyer of its payment
obligations under any PO or POs, for amounts not subject to a good faith
dispute, individually or in the aggregate, in excess of $20,000,000.

Section 2.03    Effect of Termination or Expiration of the Term.
(a)    Except as set forth in ‎Section 2.04, termination of this Agreement (or
expiration of the Term) shall terminate any and all rights and obligations
hereunder; provided, however, that the termination of this Agreement shall not
relieve a Party of any of its rights or liabilities arising prior to or upon
such termination or for POs under execution. The acceptance of any PO from, or
the sale or provision of any Product, Spare Part or Service to, Buyer after the
termination of this Agreement (or expiration of the Term or, in the case of
Spare Parts and Services, the occurrence of the Closing Date) shall not be
construed as a renewal or extension hereof, nor as a waiver of termination, but
in the absence of a written agreement signed by one of the authorized
representatives of Seller, all such transactions shall be governed by provisions
identical to the provisions of this Agreement.
(b)    Upon the expiration of the Term, Buyer and Seller shall negotiate in good
faith to mutually agree upon and enter into a new supply agreement for Product,
Spare Parts and Services; provided, that the parties shall have no obligation to
enter into such new supply agreement. For the avoidance of doubt, such new
supply agreement may have terms and conditions (including with respect to
pricing, lead times and inventory) that are different from the terms and
conditions contained herein (including in the Seller Standard Terms).

Section 2.04    Survival. On any termination of this Agreement (or expiration of
the Term), the following provisions shall survive in full force and effect:
‎Article I (Definitions); ‎Section 2.03 (Effect of Termination or Expiration of
the Term); ‎Article VI (Terms & Conditions of Purchase); ‎Article VIII
(Allocation of Liability); ‎Article IX (Pricing, Payment Terms and Invoicing);
‎Section 11.01 (Intellectual Property); and ‎Article XII (General Provisions).

ARTICLE III    

SCOPE OF SUPPLY
The scope of supply with respect to this Agreement is set forth on Appendix
1.    

EXCLUSIVITY

Section 4.01    Exclusive Distribution. On the terms and subject to the
conditions set forth in this Agreement, except as set forth on Schedule 4.01(a)
hereto and subject to passive


9


    

--------------------------------------------------------------------------------





sales obligations in the European Economic Area, Seller hereby appoints Buyer
and its Affiliates acting on its behalf as the sole and exclusive (also
vis-à-vis-Seller) distributor within the O&G Segment within the Territory of (a)
the Product during the Term and (b) the Spare Parts and Services relating to the
Product during the period beginning on the date hereof and ending on the earlier
of the expiration or termination of the Term or the Trigger Date (and, during
such appointment, Seller and its Affiliates shall refrain from pursuing,
directly or indirectly, any such distribution in the O&G Segment or appointing
any other distributor in respect of the Product, the Spare Parts and the
Services relating to the Product in the O&G Segment). Buyer, on behalf of itself
and its Affiliates, hereby accepts such appointment on the terms and subject to
the conditions set forth in this Agreement.

Section 4.02    Exclusive Supply.
(a)    On the terms and subject to the conditions set forth in this Agreement,
(i) during the Term, Buyer will, and will cause its Affiliates to, source all of
their collective requirements for Product exclusively from Seller and its
Affiliates and (ii) until the earlier of the Closing Date or the expiration or
termination of the Term, Buyer will, and will cause its Affiliates to, source
all of their collective requirements for Spare Parts (other than the items set
forth on Appendix 5, it being understood and agreed that if Buyer sources any
such Spare Parts set forth on Appendix 5 from a source other than Seller and its
Affiliates, then (A) Seller shall not warrant such Spare Parts and shall not be
responsible for any damage to the Product or other property caused by such Spare
Parts and (B) such sourcing may void the warranty from Seller with respect to
the subsystem of a Product with respect to which such Spare Parts are a
constituent part if such subsystem is directly affected by the use of such Spare
Parts) exclusively from Seller and its Affiliates. Seller and its Affiliates
shall accept all POs for Product, Spare Parts and Services issued by Buyer or
any of its Affiliates that comply with the terms of this Agreement and the
Seller Standard Terms, in each case, without modification (or with modification
only following agreement by Seller in respect of such PO), but Seller shall use
commercially reasonable efforts to accept any POs that contain such
modifications (including with respect to the Technical Design); provided, that
if any such change results in an increase or decrease in the out-of-pocket cost
or time required for the performance of the work under the PO (relative to a PO
that does not contain any such modifications), there shall be a mutually agreed
equitable adjustment of the PO price and the scheduled delivery dates. For the
purposes of any PO issued by an Affiliate of Buyer, the term “Buyer,” as used in
this Agreement shall be deemed to refer to such Affiliate issuing that PO. Buyer
will cause its Affiliates that issue POs to comply with the terms of this
Agreement and will be responsible for any breaches hereof by its Affiliates.
(b)    The Parties hereby acknowledge that the quantities of Product, Spare
Parts or Services shall not, other than with respect to accepted POs, constitute
a commitment or obligation by Buyer or any Affiliate to purchase any minimum
volume of Product, Spare Parts or Services from Seller.
(c)    At all times during the Term, Seller agrees to possess and maintain the
necessary capacity, machinery, personnel and resources to sell to Buyer or any
of its Affiliates at least the volume of Product, Spare Parts and Services set
forth in all outstanding POs accepted by Seller pursuant to this Agreement.


10


    

--------------------------------------------------------------------------------





(d)    For the avoidance of doubt, (i) this Agreement, including this ‎Article
IV, is not intended to limit, and does not limit, either Buyer’s or any of its
Affiliates’ rights to market, distribute, or sell an LM2500 or other aero engine
to any Person for applications in the O&G Segment, regardless of whether such
Person intends to develop or package, or does develop and package (a
“Packager”), the aero engine into a trailer-mounted gas turbine generator
(provided, however, that Buyer shall not purchase any such trailer-mounted gas
turbine generator from any such Packager, nor shall Buyer collaborate or partner
with any such Packager in connection with such Packager’s development of a
trailer-mounted gas turbine generator incorporating an aero engine, other than
(A) Ordinary Course Collaborations and/or (B) sale, development or
co-development of any packaging, packaging design, engineering support of such
LM2500 or other engine into a trailer-mounted gas turbine generator, provided
that Buyer does not use any Seller TM IP in connection with any such
collaborating or partnering described in clause (A) or (B) above; provided,
further, that no such collaboration or partnering described in clause (A) or (B)
above shall be designed primarily to circumvent or avoid purchasing Product or
Spare Parts (to the extent not listed in Appendix 5) under this Agreement, and
(ii) any of (A) and (B) above or the sale of any such LM2500 or other aero
engine by Buyer, any of its Affiliates, or any of its or their Affiliates as
contemplated by this Section 4.02(d) is not subject to Seller’s right of first
offer set forth in ‎Article X. Notwithstanding the foregoing or anything to the
contrary in this Agreement, Buyer may, on behalf of the OFS Business, purchase
fully assembled fracking systems from Packagers that may include trailer-mounted
gas turbine generators that are not Product, and such purchases shall not be
subject to the right of first refusal set forth in ‎Article X; provided that,
the OFS Business uses such system to deliver fracking services to customers and
does not immediately resell such system and such system is not held for resale
in the ordinary course; provided further, for the avoidance of doubt, that the
OFS Business may resell such system prior to the end of such system’s useful
life.

Section 4.03    Termination of Exclusivity.
(a)    The exclusive distribution and supply obligations described in Section
4.01 and Section 4.02 and the right of first offer described in Article X shall
terminate and be of no further force and effect (i) if Seller and its Affiliates
cease to maintain commercial production of, or sufficient inventory of, or the
necessary capacity, machinery, personnel and resources to manufacture, TM2500s,
for a period of 180 days or more; provided, however, that, if such cessation is
the result of a Force Majeure that does not persist for longer than 180 days
after such initial 180-day period, then such cessation shall not trigger the
termination of such exclusive distribution and supply obligations under this
Section 4.03, (ii) if Seller and its Affiliates fail to deliver Surplus TM2500s
within sixty (60) days of the delivery date set forth in the PO pursuant to this
Agreement and the Seller Standard Terms (including, without limiting the
generality of the foregoing, the product quality criteria set forth on Schedule
7.04) in accordance with two or more POs during any one-year period; provided,
however, that, if such failure is the result of a Force Majeure that does not
persist for longer than 180 days, then such failure shall not trigger the
termination of such exclusive distribution and supply obligations under this
‎Section 4.03 or (iii) as set forth in Section 4.03(b). Any termination of the
exclusivity obligations described in Section 4.01 and Section 4.02 pursuant to
this Section 4.03(a) shall not automatically terminate this Agreement or any
other obligations hereunder.


11


    

--------------------------------------------------------------------------------





(b)    Buyer has provided to Seller, as of the date hereof, a good faith,
non-binding forecast (including reasonable substantiation) of the number of
TM2500s that it expects to order pursuant to POs hereunder during the 12 month
period beginning on the date hereof. On or before every six month anniversary of
the date of this Agreement, Buyer shall provide a good faith, non-binding
forecast of the number of TM2500s that it expects to order pursuant to POs
hereunder during the six month period beginning on the next succeeding six month
anniversary (e.g., on the six month anniversary of this Agreement, the forecast
shall cover the six month period from the 12 month anniversary of this Agreement
until the 18 month anniversary of this Agreement) (each such good faith,
non-binding forecast, an “Exclusivity Forecast,” and any TM2500s expected to be
ordered pursuant to any Exclusivity Forecast, “Forecasted TM2500s”). Nothing
hereunder shall obligate Buyer to deliver POs for all of the Forecasted TM2500s
during any particular six month period nor prohibit Buyer from delivering POs
for more TM2500s than the Forecasted TM2500s during any particular six month
period (any such excess TM2500s ordered, the “Surplus TM2500s”). The exclusive
supply obligations described in Section 4.02 and the right of first offer
described in Article X shall terminate and be of no further force and effect if
Seller and its Affiliates at any time (i) reject a PO (or any applicable portion
thereof) that relates to Forecasted TM2500s and that complies with the terms of
this Agreement and the Seller Standard Terms, in each case, without modification
(or with modification only following agreement by Seller in respect of such PO)
or (ii) is unable or unwilling to promptly (and in any event within fourteen
days) deliver any Forecasted TM2500s ordered pursuant to any such compliant PO
on the basis of the pricing set forth on Appendix 2 and the terms and conditions
of sale set forth in this Agreement and the Seller Standard Terms. This Section
4.03(b) pertains only to Forecasted TM2500s and is inapposite with respect to
Surplus TM2500s, breaches or defaults with respect to which are subject to
Section 4.03(a)(ii).
(c)    Seller has provided to Buyer, as of the date hereof, a good faith
estimate of the number of TM2500s that it currently has in inventory and are
available for sale to Buyer. On or before every six month anniversary of the
date of this Agreement, Seller shall provide to Buyer an updated good faith
estimate of the number of TM2500s that it has in inventory, including the serial
numbers and the bulletin implementation status of each such TM2500 in inventory,
as of such time and are available for sale to Buyer.
(d)    Promptly upon any termination of the exclusive supply obligations
described in Section 4.02 and right of first offer described in Article X
pursuant to Section 4.03(b), the Parties will cooperate in good faith to enter
into a new supply agreement (or amend this Agreement) that includes pricing,
exclusivity and other terms and conditions that are reasonable for both Parties;
provided, however, that this Section 4.03(d) shall not be deemed a firm
commitment by either Party to enter into any such new (or amended) agreement. If
the Parties are unable to agree on and enter into any such new (or amended)
agreement within 60 days of commencing such good faith cooperation, this
Agreement shall terminate.

ARTICLE V    

PURCHASE ORDERS


12


    

--------------------------------------------------------------------------------






Section 5.01    Outstanding POs at Closing. For any POs accepted on or following
the date hereof, this Agreement will supersede any existing agreements between
Buyer on the one hand, and Seller, on the other hand, for the purchase of
Product, Spare Parts or Services.

Section 5.02    PO Contents. All purchases of Product, Spare Parts or Services
under this Agreement shall be subject to the issuance of a PO by Buyer or any of
its Affiliates and the acceptance of such PO by Seller, in each case, pursuant
to the applicable Seller Standard Terms. POs issued by Buyer or any of its
Affiliates pursuant to this Agreement shall contain at a minimum:
(a)    a PO number;
(b)    a Product, Spare Part or Service description or reference;
(c)    the required delivery date or dates or delivery forecast and delivery
terms if different from the terms set forth in the applied Seller Standard
Terms;
(d)    the applicable prices as determined in accordance with ‎Section 9.01 or
as otherwise agreed in writing between the Parties;
(e)    the quantities to be released for delivery;
(f)    any applicable technical requirements;
(g)    any clauses required by applicable Law;
(h)    any clauses requested by Buyer, including to comply with its customer
terms, that are different from the Seller Standard Terms, which will be
highlighted in the PO in order to ensure that Seller is aware of and can
expressly agree to and comply with such clauses, provided, however, that Seller
is not required to agree to any such Buyer requests; and
(i)    a statement on the face of the PO that reads as follows: “The parties
agree that notwithstanding any reference to any other document, this purchase
order shall be governed by that certain TM2500 Supply and Distribution Agreement
entered into by General Electric Company, a New York corporation, acting through
its GE Power’s Gas Power Systems business and Baker Hughes, a GE company, LLC, a
Delaware limited liability company on July 31, 2019”; provided, however, that
the terms of this Agreement shall apply notwithstanding the absence of such
statement on the face of any PO between the Parties during the Term.

Section 5.03    Modifications and Scheduling POs.
(a)    All delivery dates, shipping instructions, quantities ordered and other
like terms of a PO may be revised upon the issuance by Buyer to Seller of a
change order in writing (a “PO Modification Agreement”); provided, however, that
any and all changes set forth in such PO Modification Agreement must first be
mutually agreed to by and between Buyer and Seller. If any such change results
in an increase or decrease in the cost or time required for the performance of
the work under the PO, there shall be a mutually agreed equitable adjustment of
the PO price and the scheduled delivery dates. Buyer shall pay for all work that
Seller commenced for which Seller


13


    

--------------------------------------------------------------------------------





has incurred costs under the PO prior to any quantities being decreased. Seller
shall not be obligated to proceed with any requested changes or extra work, or
other terms, until the price of such change and its effect on the scheduled
delivery dates have been agreed upon and effected by a PO Modification
Agreement.
(b)    Seller agrees to provide a general schedule and confirmation of
completion/shipment dates at the time a PO is placed and accepted; provided,
however, that none of these schedules or confirmations shall modify any
applicable agreed delivery dates set forth in the relevant POs as accepted by
Seller. Subject to appropriate safeguards for the protection of Seller’s
proprietary information and upon reasonable advance request, Seller also agrees
to allow Buyer’s staff regular access to its facilities to review the PO status
and quality, and to provide a bi-monthly report on schedule status. In the event
that any portion of the PO falls behind schedule, Seller shall (i) provide a
detailed schedule and verbal updates as needed with regard to the status of the
PO completion and (ii) allow for on-site expediting by Buyer or an agent
appointed thereby.

Section 5.04    Acceptance of POs. All POs, acceptances, change orders and other
writings or electronic communications between the Parties, regardless of whether
stated on the face of the PO or not, shall be (a) governed by this Agreement and
(b) deemed a separate and independent contract between Seller and Buyer from any
other PO issued hereunder. Notwithstanding anything to the contrary contained in
this Agreement, the Seller Standard Terms or any PO, unless otherwise expressly
agreed upon by Seller and Buyer in writing, no modification of this Agreement
shall be effected by the use of any PO or other form containing any terms or
conditions that are inconsistent with those of this Agreement (other than
modifications as agreed to in accordance with ‎Section 5.03).

ARTICLE VI    

TERMS & CONDITIONS OF PURCHASE

Section 6.01    Terms & Conditions of Purchase.
(a)    Purchases made by Buyer of Product, Spare Parts and Services shall be
subject to the following:
(i)    the terms of this Agreement;
(ii)    the applicable Seller Standard Terms; and
(iii)    subject to ‎Section 5.02(h), any additional terms contained in POs
issued hereunder (including, on a PO by PO basis, any modifications to the
Seller Standard Terms that the Parties may, from time to time, agree to in
writing following negotiations as may be required to meet the specification and
contractual requirements of Buyer or Buyer’s end customer).
(b)    Subject to ‎Section 11.01(d), in the event of a conflict, the following
order of precedence will prevail:
(i)    the terms of any PO Modification Agreement;


14


    

--------------------------------------------------------------------------------





(ii)    the terms of this Agreement, excluding the applicable Seller Standard
Terms;
(iii)    the applicable Seller Standard Terms;
(iv)    the terms of any POs issued hereunder; and
(v)    drawings, specifications and related documents specifically incorporated
by reference herein or in any PO.

ARTICLE VI    I

OTHER AGREEMENTS

Section 7.01    Support. Seller shall provide Buyer and its Affiliates (and at
Buyer’s or any of its Affiliates’ request, its or their customers) with
commercial and technical support with respect to Product and Spare Parts that is
substantially consistent with the level and type of support provided by Seller
to Buyer and its Affiliates during the 12-month period prior to the date hereof;
provided that, for the avoidance of doubt, such support shall be provided
promptly (and in no event in a manner less prompt than Seller’s provision of
substantially similar support to its other customers.).

Section 7.02    No Discrimination. Subject to the manufacturing and delivery
forecasting provisions of the applicable PO, Seller shall not discriminate
between Buyer, on the one hand, and any other customer of Seller, on the other,
in the scheduling or the provision of Product, Spare Parts or Services, but
nothing in this Agreement shall entitle Buyer to any priority over other
customers in such scheduling or provision, unless such priority is expressly
agreed to in writing by Buyer and Seller in the applicable PO.

Section 7.03    Sales Referrals. To the extent permitted by applicable Law, (a)
Seller shall endeavor to, and to cause Seller’s agents and distributors to,
refer to Buyer any prospective opportunities for the sale of the Product that
reasonably would be expected to be within the scope of the O&G Segment and (b)
Buyer shall endeavor to, and to cause Buyer’s agents and distributors to, refer
to Seller any prospective opportunities for the sale of the Product that
reasonably would be expected to be within the scope of the Power Segment.

Section 7.04    Product Quality Requirements. Seller shall comply with the
product quality requirements set forth on Schedule 7.04. Buyer shall have the
right to refuse delivery and payment for any Product that does not conform with
the product quality requirements set forth on Schedule 7.04.

Section 7.05    Project Execution Management. Buyer will manage logistics,
installation and commissioning and after-commissioning services and parts with
its distributors and customers. Seller will provide to Buyer, on behalf of
itself and its distributors and customers, with (a) access at the applicable
manufacturing or vendor facilities to witness Product, package and major
auxiliary item testing, (b) the opportunity to review documentation in respect
of Product after


15


    

--------------------------------------------------------------------------------





manufacturing completion and (c) monthly updates regarding manufacturing status
of Product in production for Buyer.

Section 7.06    List of Auxiliary Component Suppliers. Set forth on Appendix 5
is a list of certain auxiliary components of the TM2500s and the suppliers
Seller currently uses to supply it with such components. Annually, on or before
each successive anniversary of the Effective Date, Seller will provide to Buyer,
and Buyer will provide to Seller, in writing, any updates to the list set forth
on Appendix 5.

Section 7.07    Branding of Product. Buyer shall have the right, but not the
obligation, to brand Product for the O&G Segment with Buyer’s own brand,
including the visible branding and colors on the package.

ARTICLE VIII    

ALLOCATION OF LIABILITY
Notwithstanding anything to the contrary contained in this Agreement or the
applicable Seller Standard Terms, the Parties hereby agree that neither Buyer
nor Seller shall be liable to the other for any loss of profit or revenues, loss
of use of equipment or systems, interruption of business, cost of replacement
power, cost of capital, downtime costs, increased operating cost, or any
consequential, indirect, incidental, special or punitive damages Regardless of
Cause or Action or claims of Buyer’s customers for the foregoing types of
damages. In addition, notwithstanding anything herein to the contrary but
subject to the proviso in this sentence, the Parties hereby agree that Seller
shall have no liability to Buyer under this Agreement for (i) any action or
omission of GE Aviation or (ii) any parts, components, subassembly or other
goods or services provided by GE Aviation to Buyer (whether directly or through
Seller (except to the extent that any such liabilities arise out of any action
or omission of Seller in connection therewith)), including for any such parts,
components, subassembly or other goods that are incorporated into Product that
are sold to Buyer by Seller hereunder; provided, however, that the foregoing
shall apply only to the extent that JVCo has recourse against GE Aviation with
respect to such action, omission, part, component, subassembly or other good or
service, as applicable.

ARTICLE IX    

PRICING, PAYMENT TERMS AND INVOICING

Section 9.01    Pricing and Payment Terms.
(a)    Pricing for the Product, Spare Parts and Services shall be based on the
methodology set forth on Appendix 2.
(b)    Charges in addition to those determined by the applicable pricing
methodology (including charges in respect of terms pursuant to ‎Section
6.01(a)(iii)) shall be agreed to in writing by Buyer and Seller.


16


    

--------------------------------------------------------------------------------






Section 9.02    Invoicing. Buyer shall pay or settle each invoice from Seller,
either directly by wire transfer or through GE’s inter-company settlement
system, no later than 30 days after Buyer’s receipt of Seller’s invoice;
provided, however, that, with respect to an invoice that includes one or
multiple TM2500s, Buyer shall pay the portion of such invoice attributable to
such TM2500s no later than 30 days after Buyer is in receipt of both (a) such
invoice and (b) the Document Package with respect to each such TM2500.

Section 9.03    Taxes.
(a)    Pricing for the Product, Spare Parts and Services is exclusive of, and
Buyer shall bear and timely pay, any and all sales, use, value added, transfer
and other similar Taxes (and any related interest and penalties) imposed on, or
payable with respect to, the Product any Spare Parts and Services purchased by
Buyer pursuant to this Agreement; provided, however, that (i) to the extent such
Taxes are required to be collected and remitted by Seller, Buyer shall pay such
Taxes to Seller upon receipt of an invoice from Seller, and (ii) for the
avoidance of doubt, such pricing shall be inclusive of, and Seller shall bear,
any income or similar Taxes imposed on or payable by Seller.
(b)    The Parties will take reasonable steps to cooperate to minimize the
imposition of, and the amount of, Taxes described in this ‎Section 9.03.

ARTICLE X    

RIGHT OF FIRST OFFER
If Buyer, any of its Affiliates, or any of its or their distributors on Buyer’s
or any of its Affiliates’ behalf (a) receives a written order, proposal or offer
to purchase a trailer-mounted gas turbine generator based on an LM2500 or LM6000
product platform and (b) determines to either (i) purchase a trailer-mounted gas
turbine generator to fulfill such order, proposal or offer (other than the type
of purchase described in the last sentence of ‎Section 4.02(d)) or (ii) develop
its own product to pursue such order, proposal or offer, Buyer shall thereafter
notify Seller promptly in writing of such order, proposal or offer (including,
subject to the immediately following sentence, a good faith and reasonable
description of the material terms and associated specifications of the
contemplated trailer-mounted gas turbine generator) and offer Seller a right of
first offer to develop such trailer-mounted gas turbine generator on the terms
and pursuant to the specifications provided in such notice (the “ROFO Notice”).
Each Party will take such steps as may be necessary or advisable in light of
existing third party confidentiality obligations to which Buyer, any of its
Affiliates, or any of its or their distributors on their behalf may be subject
in connection with any such order, proposal or offer, to enable Buyer to provide
Seller with the foregoing description of material terms and associated
specifications, including entering into a customary confidentiality or
non-disclosure agreement. Upon receipt of a ROFO Notice, Seller shall have 45
days to request of Buyer any additional information reasonably needed by Seller
to analyze the opportunity described in the ROFO Notice, and Buyer shall deliver
to Seller such additional information (to the extent reasonably obtainable or
known) as has been requested within 45 days after receipt of any such request
from Seller. If Seller elects to accept the offer to develop the subject
trailer-mounted gas turbine generator described in the ROFO Notice, Seller shall
provide Buyer with a term sheet or


17


    

--------------------------------------------------------------------------------





other written proposal within 135 days from its receipt of the ROFO Notice. If
Seller fails to deliver to Buyer any such term sheet or other proposal relating
to such trailer-mounted gas turbine generator within such 135 days period,
Seller shall be deemed to have irrevocably waived its right of first offer under
this ‎Article X and this ‎Article X shall be of no further force and effect with
respect to such contemplated trailer-mounted gas turbine generator (but shall
remain in full force and effect with respect to any additional contemplated
trailer-mounted gas turbine generator). Upon the issuance of any term sheet or
proposal by Seller as herein provided, Seller and Buyer agree to negotiate in
good faith the definitive terms of Seller’s development of the subject
trailer-mounted gas turbine generator; provided, however, that, notwithstanding
anything to the contrary in this Agreement, (A) Buyer shall have no obligation
to accept any offer made by Seller and (B) if Buyer does not accept any such
offer made by Seller, then Buyer shall not subsequently accept any similar offer
from a third Person on terms that, in the aggregate, are equivalent to or more
adverse to Buyer, its applicable Affiliate or the applicable distributor of any
of the foregoing than those offered by Seller.

ARTICLE XI    

INTELLECTUAL PROPERTY AND TECHNOLOGY

Section 11.01    Intellectual Property.
(a)    Ownership. As between the Parties, Seller shall own and control all
Seller TM IP.
(b)    License to Buyer.
(i)    Subject to the terms and conditions of this Agreement, as part of the
consideration of this Agreement (with no other payment due), Seller hereby
grants to Buyer and its Affiliates, commencing on the Effective Date, a
perpetual, irrevocable, worldwide, non-sublicensable (except as expressly
permitted by, and in accordance with, clause (iv) below), non-transferable
(except as expressly permitted by, and in accordance with, ‎Section 12.09),
right and license under the Seller TM IP, solely as necessary for Buyer and its
Affiliates to (A) use, sell, offer for sale, import, export, and maintain, in
each case solely within the O&G Segment, Product and Spare Parts acquired by
Buyer or any of its Affiliates under this Agreement, (B) provide field services
for, and perform field repairs for, in each case, Buyer’s or any of its
Affiliates’ end customers solely within the O&G Segment, for Product and Spare
Parts acquired by Buyer or any of its Affiliates under this Agreement, and (C)
make and have made Spare Parts listed in Appendix 5 for TM2500 packaging (but
not for the LM2500 itself) for use on Product acquired by Buyer or any of its
Affiliates under this Agreement; provided, that, for the avoidance of doubt, the
foregoing license does not include any right to use any Seller TM IP outside of
the O&G Segment. In the event of a conflict between the rights granted under
this ‎Section 11.01‎(b) and the provisions of the Seller Standard Terms, the
rights granted under this ‎Section 11.01‎(b) shall govern and control.


18


    

--------------------------------------------------------------------------------





(ii)    The license granted under ‎Section 11.01(b)(i) shall be exclusive to
Buyer and its Affiliates in the O&G Segment to the extent the exclusive
distribution and supply obligations described in Section 4.01 and Section 4.02
remain in effect and shall be non-exclusive thereafter (to the extent such
licenses remain in effect).
(iii)    Buyer and its Affiliates shall have the right to sublicense the license
rights granted to it under clause (i) above to third party vendors, solely as
strictly necessary for such third party vendors to assist Buyer and its
Affiliates in exercising such rights with respect to applicable Product and
Spare Parts in accordance with the scope of the rights granted under clause (i)
above, in each case solely on behalf of and at the direction of Buyer or its
Affiliates (and not for the benefit of such third party vendors); provided,
however, that Buyer shall remain liable to Seller for any breach of the license
conditions by any of its Affiliates or such third party vendors.
(iv)    Notwithstanding anything in this Agreement to the contrary (including
anything in ‎Section 2.04), following the termination of this Agreement, the
license granted by Seller to Buyer and its Affiliates under this ‎Section
11.01(b) shall survive only as to Product and Spare Parts already sold during
the Term (including, for the avoidance of doubt, Product and Spare Parts subject
to POs under execution), but otherwise shall cease and shall be of no further
force or effect.
(v)    For the avoidance of doubt, and notwithstanding anything in this
Agreement to the contrary, nothing in this Agreement (including anything in the
Seller Standard Terms) shall limit any licenses or other rights granted to Buyer
or any of its Affiliates under the A&R IPXL with respect to the Intellectual
Property covered thereby and, with respect to any such Intellectual Property
covered by the A&R IPXL, in the event of any conflict between the rights granted
under this Agreement (including in the Seller Standard Terms) and the provisions
of the A&R IPXL, the provisions of the A&R IPXL shall govern and control.
(vi)    All rights and licenses granted under this Agreement are, and shall
otherwise be deemed to be, for purposes of Section 365(n) of the United States
Bankruptcy Code, licenses of rights to “intellectual property” as defined under
Section 101(35A) of the United States Bankruptcy Code. The Parties shall retain
and may fully exercise all of their respective rights and elections under the
United States Bankruptcy Code.
(c)    No License to Engineering Tools. Buyer acknowledges and agrees that,
notwithstanding anything in this Agreement to the contrary, the licenses granted
to Buyer and its Affiliates under ‎Section 11.01(b) shall not include a license
to any engineering design tools or engineering process tools (or any data or
datasets related to either of the foregoing), in each case that are Controlled
by Seller or any of its Affiliates.
(d)    Precedence. Notwithstanding anything herein to the contrary, any terms
and conditions relating to Intellectual Property set forth in any POs issued
hereunder that are inconsistent


19


    

--------------------------------------------------------------------------------





with the terms and conditions contained in this Agreement, shall be subordinate
to the terms and conditions of this Agreement.

Section 11.02    Access and Training.
(a)    Seller shall provide Buyer, in a form and format reasonably acceptable to
Buyer, digital copies of all technical drawings and other documentation for the
Product and Spare Parts, in each case that are of the type of technical drawings
and other documentation customarily provided by Seller to purchasers of Product
or Spare Parts, respectively (and including, at a minimum, copies of the
technical drawings and other documentation set forth on Appendix 4).
(b)    Within a reasonable period of time following the delivery of the
technical drawings and other documentation required under subsection (a) above,
Seller shall provide to engineers of Buyer (and of its Affiliates, as
applicable) of appropriate training and skill level, up to 40 hours of training
sessions per project per year (and in each case at a mutually agreed time and
place), of scope, substance and quality consistent with the training customarily
provided by Seller to its key customers and resellers (which is of no less
scope, substance and quality as the training that Seller’s own personnel receive
for the same technical drawings and other documentation), as necessary to enable
Buyer’s and its Affiliates’ engineers to acquire a reasonable understanding of
such technical drawings and other documentation.  Seller will be entitled to
recover from Buyer reasonable, documented, out-of-pocket costs and expenses
incurred by Seller to provide such training.  If requested by Buyer, Seller
shall provide to Buyer a good faith written estimate of such costs prior to such
training sessions.  For clarity, each Party shall bear its own internal costs
and expenses (including the cost of employee time) incurred in connection with
any such training sessions.  Except as set forth in the first sentence of this
subsection (b), any specialized training required by Buyer outside the context
of Seller’s customary training programs for personnel of its key customers and
resellers shall be provided by Seller at Buyer’s expense subject to mutual
agreement of Buyer and Seller as to scope, schedule and cost.
(c)    If Seller fails to deliver any Product or Spare Parts when and as
required by this Agreement and the Seller Standard Terms pursuant to an accepted
PO (it being understood and agreed by the Parties that, within six (6) months of
the date of this Agreement, the Parties shall, in good faith, negotiate and
agree to standard lead times for Spare Parts (and update the Seller Standard
Terms, if necessary)), Buyer, at its option (in lieu of immediately seeking
damages or other legal remedies), may request that Seller (i) identify a third
party source of supply for the affected Product or Spare Parts, and (ii) in
connection therewith, to the extent reasonably required under the circumstances,
enter into an agreement with such third party source to manufacture the Product
and Spare Parts (which agreement will include a limited license under the Seller
TM IP and, subject to a suitable confidentiality agreement, a limited right,
including reasonable and appropriate access, to use the Technology included in
the Seller TM IP for those purposes). If Buyer, in its sole discretion, has
elected such option, and Seller subsequently fails to provide the Product or
Spare Parts covered by Buyer’s request, Buyer may seek its remedies under this
Agreement and the applicable PO; provided that, for the avoidance of doubt, if
Buyer declines to elect such option, nothing in this ‎Section 11.02(c) shall
limit Buyer’s right to immediately seek damages or other legal remedies.


20


    

--------------------------------------------------------------------------------





(d)    Except as required by this ‎Section 11.02, nothing in this Agreement
shall be interpreted as requiring any Party (i) to transfer to the other Party
or (ii) to grant the other Party access to, in each case of (i) and (ii),
technological embodiments (including software) of, or know-how or Confidential
Information related to, Intellectual Property, as the case may be (it being
understood that the foregoing does not apply to the delivery of finished Product
and Spare Parts hereunder pursuant to an accepted PO).

Section 11.03    IP Indemnification.
(a)    Seller IP Indemnification Obligation. Seller shall indemnify, defend and
hold harmless Buyer, its Subsidiaries and their respective directors, officers,
employees and agents (“Section 11.03 Indemnitees”) from and against any and all
losses, damages, liabilities, costs and expenses incurred by any Section 11.03
Indemnitee arising from a third party claim alleging that any portion of the
Products, in each case supplied by or on behalf of Seller under this Agreement,
infringes or misappropriates Intellectual Property.
(b)    Notice of Claims. Buyer will promptly notify Seller in writing of such
claims and give Seller full authority, information and assistance for the
defense and resolution of such claims.
(c)    Exclusions. The remedies described in ‎Section 11.03 do not apply to any
product (i) not purchased by Buyer from Seller or (ii) that was modified,
combined with other items (except for such combinations of Products provided by
or on behalf of Seller), or was not used for its intended purpose, in each case
where such modification or combination results in the infringement; or (iii)
that was supplied by Buyer or manufactured by Seller according to Buyer’s
detailed specifications or directions (“Buyer’s Instructions”), where a claim
under ‎Section 11.03(a) resulted from Seller’s use or reliance on Buyer’s
Instructions. With respect to products not manufactured by Seller, any indemnity
given by the manufacturer thereof to Seller shall apply to Buyer.
(d)    Apportionment. Notwithstanding anything herein to the contrary, Seller
shall only bear an indemnification obligation with respect to the value of the
portions of Products supplied by or on behalf of Seller and not the value of the
products, services and systems provided by Buyer or sold by or on behalf of
Buyer.
(e)    Mitigation. Upon an allegation of patent infringement against a Product,
Seller may, at its option and expense, (i) procure for Buyer the right to
continue using such Product; or (ii) replace or modify the Product with a
substantially equivalent product.
(f)    Sole and Exclusive Liability. Without limiting Seller’s obligations under
‎Section 12.07, the obligations recited in this ‎Section 11.03 constitute the
sole and exclusive liability of Seller under this Agreement for actual or
alleged Intellectual Property infringement with respect to the Product.

ARTICLE XII    
GENERAL PROVISIONS


21


    

--------------------------------------------------------------------------------






Section 12.01    Authority. Each Party represents that it has full power and
authority to enter into and perform this Agreement. Each Party represents that
those individuals signing this Agreement on behalf of such Party are duly
authorized Representatives of such Party and properly empowered to execute this
Agreement.

Section 12.02    Notices. All notices, requests, claims, demands and other
communications hereunder shall be in writing and shall be given (and, in the
case of delivery in person or by overnight mail, shall be deemed to have been
duly given upon receipt) by delivery in person or overnight mail to the
respective Parties, delivery by facsimile transmission (providing confirmation
of transmission) to the respective Parties or delivery by electronic mail
transmission (providing confirmation of transmission) to the respective Parties.
Any notice sent by facsimile transmission or electronic mail transmission shall
be deemed to have been given and received at the time of confirmation of
transmission. All notices, requests, claims, demands and other communications
hereunder shall be addressed as follows, or to such other address, facsimile
number or email address for a Party as shall be specified in a notice given in
accordance with this ‎Section 12.02.
(a)    If to Seller:
GE Power
Gas Power Systems
Building 40-558
One River Road
Schenectady, NY 12345
Attention:     Michael W. Gregory
Email:     michael.gregory@ge.com


with a required copy (which copy shall not constitute notice) to:


Sidley Austin LLP
787 7th Avenue
New York, NY 10019
Attention:    Christopher M. Barbuto
E-mail:    cbarbuto@sidley.com


(b)    If to Buyer:
Baker Hughes, a GE company, LLC
17021 Aldine Westfield Road
Houston, Texas 77073
Attention:    William D. Marsh
E-mail:     Will.Marsh@bhge.com


22


    

--------------------------------------------------------------------------------





with a required copy (which copy shall not constitute notice) to:
Davis Polk & Wardwell LLP
450 Lexington Avenue
New York, NY 10017
Attention:    George R. Bason, Jr.
    Michael Davis
Email:    george.bason@davispolk.com
    michael.davis@davispolk.com

Section 12.03    Entire Agreement, Waiver and Modification. This Agreement, the
applicable Seller Standard Terms and any POs issued hereunder are the complete
and exclusive statement of the agreement between the Parties relating to the
subject matter hereof. No modification, termination or waiver of any provision
hereof shall be binding upon a Party unless made in writing and executed by an
authorized Representative of such Party.

Section 12.04    No Third Party Beneficiaries. This Agreement is for the sole
benefit of the Parties and their permitted successors and assigns and nothing in
this Agreement, express or implied, is intended to or shall confer upon any
other Person, including any union or any employee or former employee of Seller
or Buyer, or entity any legal or equitable right, benefit or remedy of any
nature whatsoever, including any rights of employment for any specified period,
under or by reason of this Agreement.

Section 12.05    Compliance with Laws and Regulations.
(a)    Each Party hereto shall be responsible for its own compliance with any
and all Laws applicable to its performance under this Agreement. No Party will
take any action in violation of any such applicable Law that would reasonably be
likely to result in liability being imposed on the other Party.
(b)    The prices under this Agreement for the Product and Spare Parts are for
their use in the United States and are based on Seller’s design, manufacture and
delivery of the Product and Spare Parts pursuant to (i) Seller’s design
criteria, manufacturing processes and procedures and quality assurance program,
(ii) those portions of industry specifications, codes and standards in effect as
of the date of this Agreement that are applicable to the Product and Spare Parts
for use in the United States, and (iii) United States Federal, State and local
Laws in effect and applicable to the Product and Spare Parts on the date of this
Agreement.

Section 12.06    Governing Law; Dispute Resolution.
(a)    This Agreement and any disputes (whether for breach of contract, tortious
conduct or otherwise and whether predicated on common law, statute or otherwise)
shall in all respects be governed by, and construed in accordance with, the laws
of the State of New York, including all matters of construction, validity and
performance, in each case, without reference to any conflict of law rules that
might lead to the application of the laws of any other jurisdiction.


23


    

--------------------------------------------------------------------------------





(b)    The Parties exclude application of the United Nations Convention on
Contracts for the International Sale of Goods.
(c)    Any dispute arising out of or in connection with this Agreement or any
POs issued under it between Buyer and Seller should be resolved as rapidly as
reasonably possible pursuant to good faith discussion between the respective
project or transaction level employees. If a dispute cannot be resolved between
the project or transaction level employees within four weeks of the dispute
arising, the project or transaction level employees should submit the dispute to
the leaders of their respective businesses for resolution. If the business
leaders are unable to resolve the dispute promptly, it should be escalated to
the Chief Executive Officer of TPS and the Chief Executive Officer of the
relevant Tier 1 GE business (or such other equivalent officer as designated by
such Tier 1 GE business Chief Executive Officer). If the dispute is nonetheless
unresolved, the dispute resolutions procedures in ‎Section 12.06(d) shall apply.
(d)    Any dispute arising out of or in connection with this Agreement or an
individual PO that cannot be settled by the negotiation procedure set forth in
‎Section 12.06(c) shall be resolved in accordance with the dispute resolution
provision in the Seller Standard Terms.

Section 12.07    Confidentiality. In addition, and not in contravention, to the
confidentiality provisions set forth in the Seller Standard Terms, the Parties
agree as follows:
(a)    In connection with this Agreement, Seller and Buyer (as to information
disclosed, the “Disclosing Party”) may each provide the other Party (as to
information received, the “Receiving Party”) with Confidential Information.
“Confidential Information” means (i) all pricing for Product, Spare Parts and
Services, (ii) all information that is designated in writing as “confidential”
or “proprietary” by the Disclosing Party at the time of written disclosure, and
(iii) all information that is orally designated as “confidential” or
“proprietary” by the Disclosing Party at the time of oral disclosure and is
confirmed to be “confidential” or “proprietary” in writing within 10 days after
oral disclosure. The obligations of this ‎Section 12.07 shall not apply as to
any portion of the Confidential Information that: (A) is or becomes generally
available to the public other than from disclosure by the Receiving Party, its
Representatives or its Affiliates; (B) is or becomes available to the Receiving
Party or its Representatives or its Affiliates on a non-confidential basis from
a source other than the Disclosing Party when the source is not, to the best of
the Receiving Party’s knowledge, subject to a confidentiality obligation to the
Disclosing Party with respect to such information; (C) is independently
developed by the Receiving Party, its Representatives or its Affiliates, without
reference to the Confidential Information as evidenced by written documents; or
(D) is approved for disclosure in writing by the Disclosing Party.
(b)    The Receiving Party agrees, (i) to use the Confidential Information only
in connection with this Agreement and permitted use(s) and maintenance of the
Product and Spare Parts, (ii) to take reasonable measures to prevent disclosure
of the Confidential Information, except to its Representatives who have a need
to know such information for such Party to perform its obligations under this
Agreement or in connection with the permitted use(s) and maintenance of the
Product and Spare Parts, and (iii) not to disclose the Confidential Information
to a competitor of the Disclosing Party. The Receiving Party further agrees to
obtain a commitment from any


24


    

--------------------------------------------------------------------------------





recipient of Confidential Information to comply with the terms of this ‎Section
12.07 before disclosing the Confidential Information.
(c)    If the Receiving Party or any of its Affiliates or Representatives is
required by Law, legal process or a Governmental Entity to disclose any
Confidential Information, that Party agrees to provide the Disclosing Party with
prompt written notice to permit the Disclosing Party to seek an appropriate
protective order or agency decision or to waive compliance by the Receiving
Party with the provisions of this ‎Section 12.07. If, absent the entry of a
protective order or other similar remedy, the Receiving Party is, based on the
advice of its counsel, legally compelled to disclose such Confidential
Information, such Party may furnish only that portion of the Confidential
Information that has been legally compelled to be disclosed, and shall exercise
its reasonable efforts in good faith to obtain confidential treatment for any
Confidential Information so disclosed.
(d)    Upon written request of the Disclosing Party, the Receiving Party shall
promptly, at its option, either: (i) return all Confidential Information
disclosed to it or (ii) destroy (with such destruction certified in writing by
the Disclosing Party) all Confidential Information, without retaining any copy
thereof, except to the extent retention is necessary for the limited purpose to
enable permitted uses and maintenance of the Product and Spare Parts. No such
termination of this Agreement or return or destruction of any Confidential
Information will affect the confidentiality obligations of the Receiving Party
all of which will continue in effect as provided in this Agreement.
(e)    No Party shall make any press release or similar public announcement with
respect to this Agreement or any of the matters referred to herein.

Section 12.08    Counterparts; Electronic Transmission of Signatures. This
Agreement may be executed in any number of counterparts and by different parties
hereto in separate counterparts, and delivered by means of electronic mail
transmission or otherwise, each of which when so executed and delivered shall be
deemed to be an original and all of which when taken together shall constitute
one and the same agreement.

Section 12.09    Assignment. Neither Buyer nor Seller shall be entitled to
assign this Agreement or any PO that incorporates this Agreement to a
third-party non-Affiliate without the prior written consent of the other Party.
No assignment by Buyer or Seller of this Agreement or any PO that incorporates
this Agreement shall relieve the assigning Party of any liability or obligation
hereunder or thereunder. Any such assignee of Seller or Buyer shall be bound by
the terms and conditions of this Agreement or the applicable PO.

Section 12.10    Rules of Construction. Interpretation of this Agreement shall
be governed by the following rules of construction: (a) words in the singular
shall be held to include the plural and vice versa, and words of one gender
shall be held to include the other gender as the context requires, (b)
references to the terms Article, Section, Schedule, paragraph and Appendix are
references to the Articles, Sections, Schedules, paragraphs and Appendices of
this Agreement unless otherwise specified, (c) the terms “hereof”, “herein”,
“hereby”, “hereto”, and derivative or similar words refer to this entire
Agreement, including the Appendices and Schedules hereto, (d) references to “$”
shall mean U.S. dollars, (e) the word “including” and words of similar import
when used in this Agreement shall mean “including without limitation,” unless
otherwise specified,


25


    

--------------------------------------------------------------------------------





(f) the word “or” shall not be exclusive, (g) references to “written” or “in
writing” include in electronic mail form, (h) provisions shall apply, when
appropriate, to successive events and transactions, (i) the headings contained
in this Agreement are for reference purposes only and shall not affect in any
way the meaning or interpretation of this Agreement, (j) Seller and Buyer have
each participated in the negotiation and drafting of this Agreement and all
appendices and if an ambiguity or question of interpretation should arise, this
Agreement shall be construed as if drafted jointly by the Parties and no
presumption or burden of proof shall arise favoring or burdening either Party by
virtue of the authorship of any of the provisions in any of this Agreement, (k)
a reference to any Person includes such Person’s successors and permitted
assigns, (l) any reference to “days” means calendar days unless Business Days
are expressly specified, and (m) when calculating the period of time before
which, within which or following which any act is to be done or step taken
pursuant to this Agreement, the date that is the reference date in calculating
such period shall be excluded, and if the last day of such period is not a
Business Day, the period shall end on the next succeeding Business Day.

Section 12.11    Non-Recourse. No past, present or future director, officer,
employee, incorporator, member, partner, stockholder, Affiliate, agent, attorney
or Representative of Seller or Buyer shall have any liability for any
obligations or liabilities of such Party under this Agreement of or for any
claim based on, in respect of, or by reason of, the transactions contemplated
hereby.

Section 12.12    Audit. Seller shall maintain a complete and correct set of
records pertaining to expenses and other reimbursable costs that have been
invoiced to Buyer pursuant to the provision of Product, Spare Parts and Services
under this Agreement and compliance with Law (if Product, Spare Parts or
Services being procured is in support of a United States government end customer
or an end customer funded in whole or in part by the United States government)
applicable to Seller’s performance under this Agreement (the “Records”). Upon
the expiration or termination of this Agreement, Buyer shall have the right, for
12 months from such expiration or termination, upon reasonable prior notice and
during normal business hours, at Buyer’s election and expense, to conduct one
reasonable audit of the Records of Seller through an audit conducted by an
independent third party auditor. Seller shall take all reasonable measures to
ensure the safety of any auditor who is present on its premises.

Section 12.13    Independent Contractors. The relationship of Seller and Buyer
established by this Agreement is that of independent contractors.

Section 12.14    Non-Compete. The exercise of any rights by Seller or Buyer
under this Agreement is subject to, and does not limit, the non-compete
obligations applicable to each such Party under Section 10.03 of the JVCo LLC
Agreement.



IN WITNESS WHEREOF, the Parties have caused this Agreement to be executed on the
date first written above by their respective duly authorized officers.
GENERAL ELECTRIC COMPANY


26


    

--------------------------------------------------------------------------------





By: /s/ Aman Joshi    
Name: Aman Joshi
Title: Authorized Signatory
BAKER HUGHES, A GE COMPANY, LLC
By: /s/ Lee Whitley    
Name: Lee Whitley
Title: Corporate Secretary


[Signature Page to the TM2500 Supply and Distribution Agreement]